Case 3:20-cv-01356-MMH-JBT Document 12 Filed 08/17/21 Page 1 of 17 PageID 62




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   LEONARD AVULLIJA and
   ALBANA AVULLIJA,

               Plaintiffs,
                                                  Case No. 3:20-cv-1356-MMH-JBT
   v.

   KEN CUCCINELLI, Acting Director,
   Citizenship and Immigration Services,
   et al.,

               Defendants.
                                        /


                                      ORDER

         THIS CAUSE is before the Court on the Defendants’ Motion to Dismiss

   Plaintiff’s[sic] Complaint (Doc. 10; Motion), filed on February 12, 2021.

   Defendants move the Court to dismiss Plaintiffs’ claim against them for lack of

   subject-matter jurisdiction, pursuant to Rule 12(b)(1), Federal Rules of Civil

   Procedure (Rules(s)), and failure to state a claim, pursuant to Rule 12(b)(6). See

   Motion at 1. On March 5, 2021, Plaintiffs filed their Response to Defendants’

   Motion to Dismiss Plaintiffs’ Complaint (Doc. 11; Response). Accordingly, the

   matter is ripe for resolution.




                                            1
Case 3:20-cv-01356-MMH-JBT Document 12 Filed 08/17/21 Page 2 of 17 PageID 63




       I.     Background1

            Plaintiff Albana Avullija is a United States citizen who sought an

   immigrant visa for her non-citizen spouse, Leonard Avullija. See generally

   Complaint.      According to the Complaint, United States Citizenship and

   Immigration Services (“USCIS”) approved Ms. Avullija’s petition to establish

   eligibility for a spousal visa on June 21, 2016. Id. at ¶14. The National Visa

   Center forwarded the approved petition to the United States Consulate in

   Tirana, Albania, where Mr. Avullija was interviewed on or around February 1,

   2018. See id. at ¶15. On August 29, 2018, the consular officer provided Mr.

   Avullija a “Refusal Worksheet” informing him that his visa application was

   being denied based on two grounds of inadmissibility under the Immigration

   and Nationality Act, 8 U.S.C. § 1101 et seq. (“INA”). See id. at ¶16-17. First,

   the consular officer found Mr. Avullija was inadmissible under 8 U.S.C. §

   1182(a)(4) because he was “likely at any time to become a public charge.” See

   id. at ¶17. Second, the consular officer found Mr. Avullija inadmissible under 8




   1 In considering the Motion, the Court must accept all factual allegations in the Complaint
   Seeking Judicial Review of Final Agency Action Pursuant to the Administrative Procedure Act
   and Alternative Request for Issuance of Writ of Mandamus (Doc. 1; Complaint) as true,
   consider the allegations in the light most favorable to Plaintiffs, and accept all reasonable
   inferences that can be drawn from such allegations. Hill v. White, 321 F.3d 1334, 1335 (11th
   Cir. 2003); Jackson v. Okaloosa Cnty., Fla., 21 F.3d 1531, 1534 (11th Cir. 1994). As such, the
   facts recited here are drawn from the Complaint, and may well differ from those that
   ultimately can be proved.


                                                 2
Case 3:20-cv-01356-MMH-JBT Document 12 Filed 08/17/21 Page 3 of 17 PageID 64




   U.S.C. § 1182(a)(6)(C)(i), because he “by fraud or willfully misrepresenting a

   material fact” sought to procure admission to the United States. See id.

         On or around November 25, 2019, Mr. Avullija applied for a waiver (the

   “Application for Waiver”) under 8 U.S.C. § 1182(i) which permits the Attorney

   General, “in the discretion of the Attorney General,” to waive the application of

   the inadmissibility grounds in section 1182(a)(6)(C) “if the refusal of admission

   to the United States would result in extreme hardship to the citizen or lawfully

   resident spouse or parent of such an alien . . . .” See id. at ¶20-21. USCIS denied

   Mr. Avullija’s Application for Waiver on July 2, 2020. See Decision (Doc. 1-4).

   In the Decision, USCIS stated in relevant part:

         You have been found inadmissible to the United States because you
         had previously resided unlawfully in the United States for an
         uninterrupted period of one year or more, then voluntarily departed
         or were removed from the United States. Therefore, you are
         inadmissible for a period of ten years from the date of departure.
         See INA § 212(a)(9)(B)(i)(II).

         In addition to the inadmissibility ground identified above, the
         Department of State Consular Officer found you inadmissible under
         section 212(a)(4)(A) of the INA (likely at any time to become a public
         charge).

         There is no waiver for inadmissibility under section 212(a)(4)(A) of
         the INA (likely at any time to become a public charge).

         If an applicant would remain inadmissible even if a waiver is
         granted, that remaining inadmissibility may itself support denial of
         the waiver application as a matter of discretion. See Matter of J- F-
         D-, 10 I&N Dec. 694 (INS 1963).

         Therefore, USCIS denies your application as a matter of statute.


                                           3
Case 3:20-cv-01356-MMH-JBT Document 12 Filed 08/17/21 Page 4 of 17 PageID 65




   Id. Rather than appeal the Decision to the Administrative Appeals Office or

   submit a motion to reopen or reconsider the Decision, Plaintiffs filed their

   Complaint in this Court “seek[ing] judicial review of the July 2, 2020 denial of

   Plaintiff Leonard Avullija’s Form I-601 pursuant to the Administrative

   Procedure Act (“APA”).” Id. at ¶10. Because the Decision did not address the

   inadmissibility ground under section 1182(a)(6)(C)(i), of which waiver was

   sought pursuant to section 1182(i), Plaintiffs assert that Defendants violated 8

   C.F.R. § 103.3(a)(1), which “requires Defendants to explain the specific reasons

   for a denial.” Complaint at ¶25.

         In the Motion, Defendants argue that Plaintiffs’ claim is due to be

   dismissed because the Court lacks subject-matter jurisdiction over the action.

   See Motion at 1. In support, Defendants assert that two different provisions of

   the INA, sections 1182(i) and 1252(a)(2)(B)(i), strip the Court of jurisdiction to

   hear Plaintiffs’ claim. See id. at 4-5.         Defendants also maintain that it was

   merely a “scrivener’s error” to state that Mr. Avullija was inadmissible for

   previously   unlawfully    residing   in       the   United   States   under   section

   1182(a)(9)(B)(v) and such error did not impact USCIS’s ultimate decision to deny

   the waiver. Motion at 8, n. 3. Alternatively, if the Court determines that it has

   subject-matter jurisdiction over the instant action, Defendants argue that the

   Complaint is due to be dismissed for failure to state a claim because USCIS




                                              4
Case 3:20-cv-01356-MMH-JBT Document 12 Filed 08/17/21 Page 5 of 17 PageID 66




   sufficiently explained its denial of the Application for Waiver as required by 8

   C.F.R. § 103.3(a)(1). Id. at 7-8.

            In the Response, Plaintiffs contend that they “do not seek judicial review

   of the substance of the denial,” but instead request that the Court compel USCIS

   to comply with its governing regulations. See Response at 4. Accordingly,

   Plaintiffs contend that the jurisdictional stripping provisions of the INA do not

   preclude judicial review. See id. Further, Plaintiffs maintain that section

   1182(i) only applies to judgments regarding section 1182(a)(6)(C)(i), and because

   the Decision cites to section 1182(a)(9)(B)(v) instead, section 1182(i) does not

   apply. See id. at 5. Even if Defendants’ inclusion of section 1182(a)(9)(B)(v) as

   a basis for the denial was a “scrivener’s error,” Plaintiffs maintain that Mr.

   Avullija is still “left without a viable opportunity to appeal the agency’s denial.”

   Id. at 7.

      II.      Standards of Review

            In the Motion, Defendants seek dismissal of the Complaint pursuant to

   Rule 12(b)(1) based on their contention that the Court lacks subject-matter

   jurisdiction over Plaintiffs’ claim. See Motion at 1. Federal courts are courts of

   limited jurisdiction “‘empowered to hear only those cases within the judicial

   power of the United States as defined by Article III of the Constitution,’ and

   which have been entrusted to them by a jurisdictional grant authorized by

   Congress.” See Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 409 (11th Cir.


                                             5
Case 3:20-cv-01356-MMH-JBT Document 12 Filed 08/17/21 Page 6 of 17 PageID 67




   1999) (quoting Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994)). Indeed,

   jurisdiction is the power of the Court to declare the law. Id. at 410. “When a

   federal court acts outside its statutory subject-matter jurisdiction, it violates the

   fundamental constitutional precept of limited federal power.”            Id. at 409

   (internal quotation omitted). Such action offends the “‘principles of separation

   of powers.’” Id. at 410 (quoting Steel Co. v. Citizens for a Better Env’t, 523 U.S.

   83, 94 (1998)). As such, “[i]f the court determines at any time that it lacks

   subject-matter jurisdiction, it must dismiss” the claim. See Rule 12(h)(3); see

   also Univ. of S. Ala., 168 F.3d at 410 (“Simply put, once a federal court

   determines that it is without subject-matter jurisdiction, the court is powerless

   to continue.”).

         The jurisdiction of the federal court may be attacked facially or factually.

   Morrison v. Amway Corp., 323 F.3d 920, 924 n.5 (11th Cir. 2003). In a facial

   challenge, a court assumes the allegations in the complaint are true and

   determines whether the complaint sufficiently alleges a basis for subject-matter

   jurisdiction. Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990). On the

   other hand, factual attacks “challenge the ‘existence of subject-matter

   jurisdiction in fact, irrespective of the pleadings, and matters outside the

   pleadings, such as testimony and affidavits, are considered.’”         Id. (citation

   omitted). In considering a factual attack on subject-matter jurisdiction, the

   Court is free to weigh the facts and is not constrained to view them in the light


                                            6
Case 3:20-cv-01356-MMH-JBT Document 12 Filed 08/17/21 Page 7 of 17 PageID 68




   most favorable to the plaintiff. Carmichael v. Kellogg, Brown & Root Servs.,

   Inc., 572 F.3d 1271, 1279 (11th Cir. 2009), cert. denied, 130 S.Ct. 3499 (2010).

   As Defendants’ Motion appears to be a facial challenge to subject-matter

   jurisdiction, the factual allegations in Plaintiffs’ Complaint are taken as true.

   “‘The burden for establishing federal subject-matter jurisdiction rests with the

   party bringing the claim.’” See Williams v. Poarch Band of Creek Indians, 839

   F.3d 1312, 1314 (11th Cir. 2016) (quoting Sweet Pea Marine, Ltd. v. APJ

   Marine, Inc., 411 F.3d 1242, 1247 (11th Cir. 2005)).

         Defendants also move to dismiss Plaintiffs’ claim against them for failure

   to state a claim, pursuant to Rule 12(b)(6). In ruling on a motion to dismiss for

   failure to state a claim, the Court must also accept the factual allegations set

   forth in the complaint as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

   Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002); see also Lotierzo v.

   Woman’s World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002).           In

   addition, all reasonable inferences should be drawn in favor of the plaintiff. See

   Randall v. Scott, 610 F.3d 701, 705 (11th Cir. 2010). Nonetheless, the plaintiff

   must still meet some minimal pleading requirements. Jackson v. Bellsouth

   Telecomm., 372 F.3d 1250, 1262-63 (11th Cir. 2004) (citations omitted). Indeed,

   while “[s]pecific facts are not necessary[,]” the complaint should “‘give the

   defendant fair notice of what the . . . claim is and the grounds upon which it

   rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Bell


                                           7
Case 3:20-cv-01356-MMH-JBT Document 12 Filed 08/17/21 Page 8 of 17 PageID 69




   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further, the plaintiff

   must allege “enough facts to state a claim to relief that is plausible on its face.”

   Twombly, 550 U.S. at 570. “A claim has facial plausibility when the pleaded

   factual content allows the court to draw the reasonable inference that the

   defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

   Twombly, 550 U.S. at 556). A “plaintiff’s obligation to provide the grounds of

   his entitlement to relief requires more than labels and conclusions, and a

   formulaic recitation of the elements of a cause of action will not do[.]” Twombly,

   550 U.S. at 555 (internal quotations omitted); see also Jackson, 372 F.3d at 1262

   (explaining that “conclusory allegations, unwarranted deductions of facts or

   legal conclusions masquerading as facts will not prevent dismissal”) (internal

   citation and quotations omitted). Indeed, “the tenet that a court must accept as

   true all of the allegations contained in a complaint is inapplicable to legal

   conclusions[,]” which simply “are not entitled to [an] assumption of truth.” See

   Iqbal, 556 U.S. at 678, 680. Thus, in ruling on a motion to dismiss, the Court

   must determine whether the complaint contains “sufficient factual matter,

   accepted as true, to ‘state a claim to relief that is plausible on its face[.]’” Id. at

   678 (quoting Twombly, 550 U.S. at 570).

      III.   Discussion

         Plaintiffs contend that under the APA, this “Court has jurisdiction to

   review whether the agency followed its own binding regulations when


                                             8
Case 3:20-cv-01356-MMH-JBT Document 12 Filed 08/17/21 Page 9 of 17 PageID 70




   adjudicating the [Application for Waiver].”       See Response at 4; see also

   Complaint at ¶5. The APA authorizes judicial review of “[a]gency action made

   reviewable by statute and final agency action for which there is no other

   adequate remedy in a court . . . .” See 5 U.S.C. § 704. Section 704 provides that

   “[a] preliminary, procedural, or intermediate agency action or ruling not directly

   reviewable is subject to review on the review of the final agency action.” Id. As

   such, a court lacks jurisdiction to review agency action “when the administrative

   action in question is not ‘final’ within the meaning of 5 U.S.C. § 704.” See Nat’l

   Parks Conservation Ass’n v. Norton (Stiltsville Case), 324 F.3d 1229, 1236 (11th

   Cir. 2003). Significantly, the APA provides no cause of action where another

   statute precludes review. Block v. Cmty. Nutrition Inst., 467 U.S. 340, 345

   (1984).

         Under the heading “Remedy Sought” in the Complaint, Plaintiffs state

   that they are seeking judicial review of USCIS’s decision to deny the Application

   for Waiver. See Complaint at ¶ 10. However, the INA precludes judicial review

   of “any judgment regarding the granting relief under section 1182(i),” among

   other enumerated provisions, or “any other decision or action of the Attorney

   General or the Secretary of Homeland Security the authority for which is

   specified under this subchapter to be in the discretion of the Attorney General

   or the Secretary of Homeland Security . . . .” 8 U.S.C. § 1252(a)(2)(B)(i)&(ii).

   Mr. Avullija filed his Application for Waiver under section 1182(i).          See


                                           9
Case 3:20-cv-01356-MMH-JBT Document 12 Filed 08/17/21 Page 10 of 17 PageID 71




    Complaint at ¶20-21. Inasmuch as a subsequent decision on a waiver filed

    under section 1182(i) constitutes a “judgment regarding the granting relief”

    under that section, judicial review of the Decision is precluded by the INA. To

    the extent, as Plaintiffs suggest, that the Decision amounts to a judgment

    regarding the granting of relief under section 1182(a)(9)(B)(v), based on USCIS’s

    purported “scrivener’s error,” the INA still precludes judicial review.       The

    Decision constitutes “any other decision . . . for which is specified under this

    subchapter to be in the discretion of the Attorney General . . . .” because section

    1182(a)(9)(B)(v) explicitly grants the Attorney General “sole discretion” to grant

    a waiver. See 8 U.S.C. § 1252(a)(2)(B)(ii). Moreover, both sections 1182(i)(2)

    and 1182(a)(9)(B)(v) contain their own jurisdiction stripping language. See 8

    U.S.C. § 1182(i)(2) (“No court shall have jurisdiction to review a decision or

    action of the Attorney General regarding a waiver under paragraph (1).”); see

    also 8 U.S.C. § 1182(a)(9)(B)(v) (“No court shall have jurisdiction to review a

    decision or action by the Attorney General regarding a waiver under this

    clause.”). Thus, whether the Decision is regarding a judgment under section

    1182(a)(6)(C)(i) or section 1182(a)(9)(B)(v), the APA does not provide a cause of

    action because the INA precludes review.

          Elsewhere in the Complaint, Plaintiffs acknowledge that the INA strips

    the Court of jurisdiction to review the Decision, but assert that they instead seek

    review of the agency’s procedural failure to “explain the specific reasons for a


                                            10
Case 3:20-cv-01356-MMH-JBT Document 12 Filed 08/17/21 Page 11 of 17 PageID 72




    denial” as required by 8 C.F.R. § 103.3(a)(1). See Complaint at ¶ 30. The INA

    does not strip district courts of subject-matter jurisdiction to determine whether

    USCIS complied with its own regulations. See Kurapati v. U.S. Bureau of

    Citizenship & Immigr. Servs., 775 F.3d 1255, 1262 (11th Cir. 2014) (holding that

    if USCIS failed to follow proper procedure in revoking I-140 petitions, the INA

    “does not prevent judicial review of the conduct of the administrative

    proceedings.”); see also Bonillo v. Sec'y, U.S. Dep't of Homeland Sec., 497 F.

    App'x 913, 916 (11th Cir. 2012)2 (quoting Wilson v. Comm'r of Soc. Sec., 378 F.3d

    541, 545 (6th Cir. 2004)) (the INA did not preclude judicial review of USCIS’s

    decision to revoke an I-140 petition because petitioner sought a determination

    of whether USCIS “complied with its own regulations concerning its mandatory

    notification procedures.”). Nevertheless, the Eleventh Circuit has scrutinized

    claims purportedly brought under exceptions to the jurisdictional limitations of

    the INA that in fact seek substantive judicial review of agency decisions. See

    Arias v. U.S. Atty. Gen., 482 F.3d 1281, 1284 (11th Cir. 2007); see also Sands v.

    U.S. Dep't of Homeland Sec., 308 F. App'x 418, 419 (11th Cir. 2009); Mata v.

    Sec'y of Dep't of Homeland Sec., 426 F. App'x 698, 700 (11th Cir. 2011). For

    example, in Arias, the Board of Immigration Appeal’s dismissed the plaintiff’s


    2 “Although an unpublished opinion is not binding . . ., it is persuasive authority.” United
    States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per curiam); see generally Fed. R. App.
    P. 32.1; 11th Cir. R. 36-2 (“Unpublished opinions are not considered binding precedent, but
    they may be cited as persuasive authority.”).



                                                  11
Case 3:20-cv-01356-MMH-JBT Document 12 Filed 08/17/21 Page 12 of 17 PageID 73




    appeal of the denial of his application for waiver of inadmissibility under the

    INA and he petitioned for review. See 482 F.3d at 1284. Upon review by the

    Eleventh Circuit, the court found that the petitioner attempted to circumvent

    the INA’s jurisdiction stripping provisions by characterizing an abuse of

    discretion argument as a constitutional claim3 and dismissed the appeal for lack

    of jurisdiction. Id. Similarly, in Sands, the plaintiffs purportedly sought to

    compel USCIS to adjudicate their immigrant petitions for alien workers. 308 F.

    App'x at 419. However, the Eleventh Circuit found it clear that what plaintiffs

    actually sought was a favorable adjudication and affirmed “the district court’s

    dismissal for want of subject-matter jurisdiction.” Id. at 419-20.

          Other circuit courts have also admonished petitioners seeking to avoid the

    jurisdictional limitations of the INA by characterizing a claim as complaining of

    constitutional violations, questions of law, or procedural errors. See also Doe v.

    McAleenan, 926 F.3d 910, 916 (7th Cir. 2019) (“Merely citing the Code of Federal

    Regulations doesn't convert a substantive challenge into a procedural one.”); see

    also Lee v. U.S. Citizenship & Immigr. Servs., 592 F.3d 612, 620 (4th Cir. 2010)

    (“Although Lee's claim in his amended complaint is carefully worded to avoid

    expressly challenging the denial of his application for adjustment of status, that



    3 Section 1252(a)(2)(D) of the INA provides that it does not preclude judicial review of
    “constitutional claims or questions of law raised upon a petition for review filed with an
    appropriate court of appeals.” 8 U.S.C. § 1252(a)(2)(D).



                                               12
Case 3:20-cv-01356-MMH-JBT Document 12 Filed 08/17/21 Page 13 of 17 PageID 74




    is clearly what Lee seeks to do.”); see also Bugayong v. I.N.S., 442 F.3d 67, 73

    (2d Cir. 2006) (despite petitioner’s attempt to overcome the jurisdictional

    limitations of the INA by “cloak[ing] his argument in the language of statutory

    interpretation,” his claim regarding the denial of his request for a waiver of

    inadmissibility was barred from judicial review). Accordingly, the Court will

    examine whether Plaintiffs in fact complain of a procedural violation or seek to

    avoid the relevant jurisdictional provisions of the INA.

          Plaintiffs argue that USCIS committed procedural error by failing to

    explain the specific reasons for its decision to deny Mr. Avullija’s Application for

    Waiver. See 8 C.F.R. § 103.3(a)(1). However, USCIS formally complied with

    that procedural requirement. See Decision. The Decision states that because

    Mr. Avullija was found inadmissible under section 1182(a)(9)(B)(v) of the INA,

    he is inadmissible to the United States for ten years following his departure. Id.

    Regardless of the grounds of his inadmissibility, the Decision also states that

    because Mr. Avullija would remain inadmissible as a public charge even if

    USCIS granted a waiver of inadmissibility, Mr. Avullija’s Application for Waiver

    is denied.    Id.    Plaintiffs complain that USCIS’s inclusion of section

    1182(a)(9)(B)(v) as the basis for Mr. Avullija’s inadmissibility is incorrect:

          The undersigned notes that the ground of inadmissibility described
          at §1182(a)(9)(B)(i)(II) requires an alien to have accrued a period of
          “unlawful presence” in the United States prior to making
          application for issuance of a visa. Leonard has never been to the



                                            13
Case 3:20-cv-01356-MMH-JBT Document 12 Filed 08/17/21 Page 14 of 17 PageID 75




          United States and could therefore never have accrued any “unlawful
          presence” requiring such a waiver.

    Response at 4, n. 7. Defendants do not disagree. See Motion at 8, n. 3. However,

    such a claim requires the Court to view the Decision on the merits and declare

    that Mr. Avullija had never in fact been to the United States. The Court lacks

    jurisdiction to do so. The allegations in the Complaint signify an intent to obtain

    a “favorable adjudication,” rather than USCIS’s compliance with regulations:

          [a]s to [the public charge] ground of inadmissibility, Plaintiffs
          submit that if Defendants were to vacate its decision and reopen the
          administrative proceedings, Plaintiffs will provide financial
          documents overcoming the ground of inadmissibility.

    Complaint at 4, n. 2.

          Additionally, under the heading “Prayer for Relief” in the Complaint,

    Plaintiffs request that the Court “declare Defendants actions in this case as

    arbitrary and capricious, an abuse of discretion, and not in accordance with the

    law pursuant to 5 U.S.C. § 706(2).” Complaint at 7. Plaintiffs confusingly argue

    in the Response that “Defendants’ position assumes that Plaintiffs seek judicial

    review of a discretionary action or decision” despite their express allegations

    stating that they seek to obtain an adjudication of Mr. Avullija’s request for

    waiver on the inadmissibility ground actually applicable to him. See Response

    at 4 (emphasis added). According to Plaintiffs, “such action does not involve the

    agency’s discretion.” Id. However, these allegations, combined with USCIS’s

    formal compliance with 8 C.F.R. § 103.3(a)(1) in the Decision, evidence


                                            14
Case 3:20-cv-01356-MMH-JBT Document 12 Filed 08/17/21 Page 15 of 17 PageID 76




    Plaintiffs’ objective to obtain judicial review of the substance of USCIS’s

    decision. Plaintiffs cannot couch their claim as procedural error in the Response

    to evade the jurisdictional stripping provisions of the INA. See Arias, 482 F.3d

    at 1284; see Mata, 426 F. App'x at 700. It is apparent that Plaintiffs are asking

    this Court to review USCIS’s decision to deny Mr. Avullija’s Application for

    Waiver under the APA, when such review is expressly precluded by statute.

    Because the Court lacks subject-matter jurisdiction over this request, the Court

    determines that this action is due to be dismissed.

          Even if Plaintiffs adequately alleged that USCIS violated its regulations

    in issuing the Decision and invoked this Court’s limited subject-matter

    jurisdiction, the Complaint would still be due to be dismissed for failure to state

    a claim. A plaintiff does state a plausible claim for a failure to comply with 8

    C.F.R. § 103.3(a)(1)(i) when USCIS does in fact provide specific reasons for its

    denial. See Daniel v. Castro, 662 F. App'x 645, 650 (11th Cir. 2016). In Daniel,

    the plaintiff requested judicial review of a decision by USCIS regarding his

    application for adjustment of status. Id. at 646. The plaintiff alleged that

    USCIS committed procedural error under 8 C.F.R. § 103.3(a)(1)(i) by failing to

    explain the specific reasons for denying his motion for reconsideration. See id.

    at 646-47. The Eleventh Circuit found that 8 C.F.R. § 103.3(a)(1)(i) did not apply

    under the facts of the case, but if it did, noted that the Complaint was still due

    to be dismissed for failure to state a claim. See id. at 650. Even though USCIS


                                            15
Case 3:20-cv-01356-MMH-JBT Document 12 Filed 08/17/21 Page 16 of 17 PageID 77




    denied the application in a short decision, it summarized the reasons for

    originally denying the application, explained that it thoroughly reviewed the

    record, and stated that it found no new evidence and the original decision was

    correct. Id. at 650. The Eleventh Circuit explained,

          [the plaintiff] has pointed to no regulation requiring [USCIS] to
          address his motion for reconsideration in detail or to explicitly
          respond to each of his arguments. And [the plaintiff] cannot, as the
          district court recognized, obtain review of the merits of the decision
          through the guise of claiming “procedural” error. In sum, no
          plausible basis exists to conclude that the Service failed to comply
          with its procedural obligations.

    Id. Plaintiffs here similarly have not pointed to any authority requiring USCIS

    to specifically “address the inadmissibility ground Plaintiff Leonard sought to

    overcome.” Response at 3. And as discussed above, Plaintiffs cannot seek

    review of the merits of the Decision “through the guise of claiming ‘procedural’

    error.” See id.

          After stating that it thoroughly reviewed the Application for Waiver,

    USCIS summarized its reasons for denial. See Decision. By explaining that it

    denied the Application for Waiver because Mr. Avullija would remain

    inadmissible as a public charge even if waiver was granted, USCIS satisfied the

    requirements of 8 C.F.R. § 103.3(a)(1)(i) to “explain in writing the specific

    reasons for denial.”   Indeed, Plaintiffs concede that Defendants explain in

    writing specific reasons for denial but without citing any authority confusingly

    assert, “the specific reasons cited for the denial fall short of the regulation’s


                                           16
Case 3:20-cv-01356-MMH-JBT Document 12 Filed 08/17/21 Page 17 of 17 PageID 78




    mandate requiring that an officer explain in writing the reasons for the denial.”

    Response at 6. Plaintiffs’ unsupported contention that as a result of Defendant’s

    purported “scrivener’s error,” “[Mr. Avullija] is left without a viable opportunity

    to appeal the agency’s denial,” is without merit. Accordingly, Plaintiffs do not

    allege a plausible basis to conclude that USCIS failed to comply with its

    procedural obligations.

            In light of the foregoing, it is hereby

            ORDERED:

            1. Defendants' Motion to Dismiss Plaintiff’s[sic] Complaint (Doc. 10)

    is GRANTED, to the extent that this action is dismissed for lack of subject

    matter jurisdiction.

            2. The Clerk shall enter judgment dismissing this case without prejudice,

    terminating any pending motions, and closing the case.

            DONE AND ORDERED in Jacksonville, Florida this 17th day of August,

    2021.




    lc28
    Copies to:
    Counsel of Record



                                               17
